Citation Nr: 1418377	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  07-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to March 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing is of record and has been reviewed.

In a June 2012 decision, the Board denied entitlement to service connection for a right wrist disorder, bilateral knee disorder, and left ankle disorder.  The Board also found that new and material evidence had not been submitted to reopen a claim of service connection for a headaches disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), but only as to the denial of service connection for left knee and left ankle disabilities.  In a February 2014 Memorandum Decision, the Court vacated the Board's June 2012 decision with regard to those issues and remanded the matter to the Board for readjudication consistent with the Court's decision.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In light of the Court's February 2014 Memorandum Decision, the Board finds that additional development is required before the Veteran's claim for entitlement to service connection for left knee and left ankle disabilities is decided.

The Court found that the Board's statement of reasons and bases was inadequate to support its decision to deny the Veteran's claims of service connection for left knee and left ankle disabilities.  Specifically, the Court found that the Board failed to consider a "July 2010 addendum, which contained material evidence favorable to the claimant."  This medical evidence reflected the [Veteran's] statements that his left knee popped and locked due to an injury in service[,]" as well as the examiner's notation that the Veteran "had a '[t]hickened M[edial] C[ollateral] L[igament] consistent with remote trauma.'"

The Board has reviewed this evidence and notes that the "July 2010 addendum" is in fact two separate VA treatment records dated May 13, 2010 and July 21, 2010, both of which pertain to the Veteran's left knee arthroscopic surgery at the VA Medical Center in San Antonio, Texas.

The May 2010 record is titled "Orthopedics New Patient Consult Note."  Under the heading "History of Present Illness," the VA physician wrote: "[Patient] with L knee pain for past y[ea]r.  [Patient] injured L knee in past [and] has had ongoing symptoms of L medial knee pain and [m]ech[anical] symp[toms].  [H]as tried PT and NSAIDs with no relief."  A magnetic resonance imaging (MRI) study of the Veteran's left knee was conducted.  Under the heading "Labs and/or XRAY" is the following notation: "1. Medial meniscal tear.  2. Focal high grade chondromalacia over the medial trochlea.  3. Contusion of the medial tibial plateau.  4. Thickened MCL consistent with remote trauma."

The July 2010 record is titled "History and Physical/Ortho Note."  Under the heading "History of Present Illness," the VA physician wrote "38 y/o M w/ L knee MM tear presents for pre-op pass for L knee arthroscopy w/ partial medial meniscectomy.  P[atient] reports popping/locking symptoms/pain in his L knee since he sustained a twisting injury to his L knee while in the military several years ago.  He reports minimal relief of his symptoms w/ conservative [treatment] and desires [surgical] intervention."

In light of the Court's decision and the Veteran's arguments, the Board finds that a new VA examination and etiological opinion for the Veteran's left knee disability is warranted, including to address the findings in the May 2010 and July 2010 VA treatment records discussed above.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)

The April 2006 VA examination also evaluated the Veteran's left ankle, which was injured in service.  The examiner diagnosed two in-service ankle sprains, resolved without sequelae, and without clinical evidence [of] residual instability or arthropathy.  The examiner also noted that bilateral subtalar and talonavicular osteoarthritic changes were not causally related to the in-service sprains.  The examiner concluded that the Veteran's claimed left ankle disability was not causally related to service.

The Veteran argues that the April 2006 VA examiner's reliance on "ineffectual x-rays to characterize [his] left ankle injury and residuals" rendered the resultant opinion inadequate.  See appellant reply brief at 5.  The Veteran asserted that the examiner should have ordered an MRI study, which would have detected the presence of residual soft tissue injuries not evident on x-rays.  Id. at 2.

In light of the Court's decision and the Veteran's arguments, the Board finds that a new VA examination of the Veteran's left ankle and an etiological opinion, which considers this evidence, is warranted. 

Continuity of symptoms

At separation, the Veteran waived a medical examination.  The Veteran, however, completed a report of medical assessment in January 2001, wherein he indicated low back pain as the only condition that limited his ability to perform his primary military duty.  In April 2003, the Veteran filed a claim for compensation, which included claims of service connection for other orthopedic disabilities.  At the examination, the Veteran made no mention of knee or ankle problems and none were noted by the examiner.

At his April 2006 VA examination, the Veteran confirmed in-service evaluation and treatment for his knees, but denied any residuals, stating "that his first episode subsequent to service was two months after leaving the service, then with recurrence of knee swelling . . . accompanied by pain."  The examiner noted that the reported swelling was "of questionable etiology."  The Veteran also "confirm[ed] that he had no evaluation or treatment for this condition subsequent to service."  With regard to his left ankle, the Veteran reported having experienced pain and swelling of both ankles approximately six weeks after his separation from active service.  He denied any post-service treatment.

At his March 2012 hearing, the Veteran explained that he did not seek treatment because he did not have insurance and he was unaware of the care provided by VA.  See hearing transcript at 12.

Inasmuch as the Veteran is qualified to testify regarding such observable symptomatology as knee and ankle pain, the Board does not find his assertions regarding the continuity of symptoms since service to be credible.  The service treatment records are lacking objective findings of chronic left knee and left ankle disabilities.  In addition, the Veteran did not report any symptomatology related to his left knee or left ankle at service separation, or for many years thereafter.  Furthermore, when the Veteran submitted his first claim for compensation in 2003, he did not seek service connection for his left knee and left ankle or mention those disabilities during his VA examination.  In light of the foregoing, the Board finds the Veteran incredible as to his statements of chronicity and continuity of symptomatology.

On remand, attempts should be made to obtain any outstanding treatment records (VA or private) related to the disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the disabilities on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to provide them the opportunity to obtain and submit those records for VA review.

2.  Following the above, schedule the Veteran for a VA orthopedic examination to identify and determine the nature and etiology of any left knee and left ankle disabilities found.  The entire claims file, to include this remand and any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

Any other tests or studies deemed appropriate and necessary to evaluate the Veteran's left knee and left ankle should be accomplished, including an MRI of the left ankle, if the examiner feels it is necessary to accurately identify disability exhibited by soft tissue injury.
 
After reviewing the record, obtaining appropriate tests, and examining the Veteran, the examiner must provide the following opinions: 

(a) Whether it is at least as likely as not (probability of at least 50 percent) that any left knee disability found was incurred in or otherwise related to the Veteran's service, to include the diagnosed contusions documented in service treatment records dated in August 1995 (motorcycle accident) and December 1998 (road march).

In offering this opinion, the examiner must address the May 2010 and July 2010 VA treatment records that indicate the Veteran's left knee disabilities were the result of "remote trauma."  The examiner must also reconcile his or her opinion with the identified service treatment records and the April 2006 VA examination and opinion.

As discussed above, the Veteran is competent to describe symptoms capable of lay observation; however, any claim by the Veteran of continuity of symptomatology since service is not credible.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that any left ankle disability found was incurred in or otherwise related to the Veteran's service, to include the diagnosed sprains documented in service treatment records dated in January 1995 and May 1995.

In offering this opinion, the examiner must reconcile his or her opinion with the identified service treatment records and the April 2006 VA examination and opinion.

Again, the Veteran is competent to describe symptoms capable of lay observation; however, any claim by the Veteran of continuity of symptomatology since service is not credible.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's left knee and left ankle claims based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a SSOC and afforded an appropriate period for response before returning to the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


